Citation Nr: 1342705	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-12 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posterior tibial tendonitis involving the left ankle with osteoarthritis of the first tarsal-metatarsal joint, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for posterior tibial tendonitis involving the right ankle with osteoarthritis of the first tarsal-metatarsal joint, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2013, the Veteran testified at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the claims file.

The Board's review includes the paper and electronic records.

Although the RO separately adjudicated the issue of entitlement to TDIU in a June 2013 rating decision, at the August 2013 hearing the Veteran continued to assert that he was unemployable.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU is a component of the claim for higher ratings for the lower extremity disorders.  Therefore, the Board has taken jurisdiction of this issue and it has been listed on the title page accordingly

The issue of special monthly compensation or pension based on the need for aid and attendance has been raised by the record (see November 2013 report of general information), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The latest VA examination in March 2013 only addressed the ankles and not the feet.  Moreover, while that examiner addressed unemployability, since the examination was limited to the ankles, another medical opinion is necessary especially since the TDIU claim could potentially be referred to the Director, Compensation and Pension, for extraschedular consideration.  The last VA examination in March 2011 also did not distinguish the symptomatology from the service-connected bilateral posterior tibial tendonitis involving the ankles osteoarthritis of the first tarsal-metatarsal joints and the non-service-connected bilateral pes planus.  Therefore, another VA examination and another medical opinion addressing unemployability are necessary.

A CAPRI request shows that VA treatment records dated from March 10, 2011, to May 29, 2012, from the Tennessee Valley Healthcare System were supposed to be added to Virtual VA.  These records, however, are not in Virtual VA.  These records as well as any additional records from the Tennessee Valley Healthcare System from January 2013 to the present and all records from the Mountain House VA Medical Center in May 2012 as to a referral to that facility for possible surgery should be obtained.

The Veteran authorized the release of records from Dr. Gupta of the Chattanooga Food and Ankle Center.  There is no indication that an attempt was made to obtain these records.  An attempt should be made to obtain these records as well as any additional records from Chattanooga Sports Medicine and Dr. Ingram since January 2013.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his ankle and feet disorders.  Obtain all records from Dr. Gupta of the Chattanooga Food and Ankle Center, and any additional records from Chattanooga Sports Medicine and Dr. Ingram since January 2013.  Regardless of the Veteran's response, obtain all records from the Tennessee Valley Healthcare System from March 10, 2011, to May 29, 2012, and from January 2013 to the present, and all records from the Mountain House VA Medical Center in May 2012.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of his service-connected ankle and foot disorders and to determine if he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability in the ankle and foot due to bilateral posterior tibial tendonitis with bilateral osteoarthritis of the first tarsal-metatarsal joints.  

The examiner should to the extent possible distinguish between the symptomatology due to the service-connected bilateral posterior tibial tendonitis involving the ankles with bilateral osteoarthritis of the first tarsal-metatarsal joints and the non-service-connected bilateral pes planus.

The examiner must opine whether there is a 50 percent or better probability that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected bilateral posterior tibial tendonitis involving the ankles with bilateral osteoarthritis of the first tarsal-metatarsal joints and any additional disabilities for which service connection is established following the date of this remand.  

A complete rationale for any opinion offered must be provided.

3.  Thereafter, the AMC must readjudicate the issues on appeal, to include entitlement to a TDIU and/or whether referral for consideration of a TDIU on an extraschedular basis is warranted.  The AMC must consider the claims under 38 C.F.R. §§ 3.321 and 4.16(b) (2013), as applicable, and whether separate ratings are warranted for ankle and foot disorders.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


